Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 2/10/2020 has been considered.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record discloses or suggests a motor unit comprising a rotor hub includes a flange expands radially outside from a portion excluding an upper end portion, wherein the clamp is provided with a pattern to be detected to detect rotation of the rotation unit, and the pattern to be detected is positioned in a circumferential direction with the central axis as a center on a surface of the clamp and an annular body is sandwiched between the flange and the clamp in an axial direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Related Art
References listed on Form PTO-892 included herewith are cited as related prior art.

/HOANG X NGO/Primary Examiner, Art Unit 2852